      Case 3:19-cv-04942-RV-EMT Document 28 Filed 07/20/21 Page 1 of 2



                                                                          Page 1 of 2


                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

CALVIN HODGES,
FDOC Inmate #196140,
    Plaintiff,

vs.                                             Case No.: 3:19cv4942/RV/EMT

C. MAIORANA, et al.,
     Defendants.
                            /
                                     ORDER

      The chief magistrate judge issued a Report and Recommendation on June 4,

2021 (ECF No. 25).         Plaintiff was furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined the

Report and Recommendation should be adopted.

      Accordingly, it is ORDERED:

      1.     The chief magistrate judge’s Report and Recommendation (ECF No.

25) is adopted and incorporated by reference in this order.

      2.     This case is DISMISSED WITHOUT PREJUDICE as malicious,

pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(i), 1915A(b)(1).
       Case 3:19-cv-04942-RV-EMT Document 28 Filed 07/20/21 Page 2 of 2



                                                                             Page 2 of 2


       3.     The clerk of court is directed to enter judgment in accordance with this

order and close the case.

       DONE AND ORDERED this 20th day of July, 2021.



                                  /s/ Roger Vinson
                                 ROGER VINSON
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:19cv4942/RV/EMT
